Bland, Judge,
delivered the opinion of the court:
On January 23, 1928, this court affirmed the judgment of the United States Customs Court in the above-entitled cause. W. W. Hearne v United States, 15 Ct. Cust. Appls. 378, T. D. 42565. On the 11th day of June, 1928, a rehearing was granted. The cause was reargued December 4, 1928.
After a very careful consideration of all of the issues involved we can see no reason to depart from the reasoning or conclusion reached in our former opinion.
The judgment of the United States Customs Court is therefore affirmed.